DETAILED ACTION
Claims 1-3, 5-7, 9-13, 15-17 and 19-22 are allowed.
Claims 4, 8, 14 and 18 are canceled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s reply dated 05/17/2022, along with the Examiner’s updated search and consideration of the new amendments to the claims make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of amendments and applicant’s remarks with respect to the claim limitation point out the reason the claims are found patentable over the prior art. More specifically, the invention relates to warehouse management and more particularly allocating a work region to an operator based on evaluating and considering the operator’s ergonomic score for executing the assigned task in the work region, the scores being determined based on the fatigue level, the characteristics of an operation zone and an activity zone. The invention appears to be very specific about what factors are considered to assign a task in a way to avoid undue physical stress on the operator, namely considering very particular regions in the storage unit for executing the task. None of the prior arts, whether taken individually or as a combination, teaches each and every limitation of the claims. The identified relevant arts are as below:

Eggenberger et al. (US 8,140,368) teaches a method, system, computer program product, and computer program storage device for determining an assignment of a task to a consultant is disclosed. The method, system, computer program product, and computer program storage device determine the assignment based not only on availability and skill set, but also based on an estimated impact on the emotional state and the physical state of consultants.

Watanabe et al. (US 20180025460) discloses a warehouse management system, comprising a processor and a storage device connected to the processor. The storage device retains work order information which indicates destinations of articles which are received into the warehouse and quantities of the articles to be shipped to each of the destinations, article attribute information including the weights of the articles, and layout information of the warehouse. On the basis of the work order information, the article attribute information, and the layout information, the processor calculates the energy consumption of a worker for carrying out, using each of a plurality of sorting methods, a operation of sorting the articles received into the warehouse for each of the destinations, and outputs the sorting method with the low calculated energy consumption.

Elhawary et al. (US 20190343429) teaches methods and systems for monitoring workplace safety and evaluating risks is provided, the method comprising receiving signals from at least one wearable device, identifying portions of the signals corresponding to physical activities, excerpting the portions of the signals corresponding to the physical activities, and calculating risk metrics based on measurements extracted from the excerpted portions of the signals, the risk metric indicative of high risk lifting activities.

Accordingly, the reason for allowance is in all probability evident from the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456